Citation Nr: 1814262	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-59 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than November 18, 2013, for the award of service connection for rheumatic heart disease, amyloid cardiomyopathy with congestive heart failure, ventricular arrhythmia, and implanted automatic defibrillator.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This case was previously before the Board in September 2017, when it was remanded for the purpose of arranging a Board videoconference hearing at the Veteran's request.

The Veteran testified before the undersigned at a Board videoconference hearing in November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A February 2000 Board decision denied entitlement to residuals of rheumatic fever.  The Veteran did not appeal this decision to the Court.

2.  On November 18, 2013, the RO received a petition to reopen the claim of service connection for residuals of rheumatic fever, particularly with regard to rheumatic heart disease; in a December 2014 RO rating decision, the Veteran was awarded service connection for rheumatic heart disease effective from the date of the claim.

3.  There is no evidence of record received by VA after the February 2000 Board decision and prior to November 18, 2013, which can reasonably be construed as a claim for service connection for rheumatic heart disease.


CONCLUSION OF LAW

The requirements for an effective date earlier than November 18, 2013, for the grant of entitlement to service connection for rheumatic heart disease, amyloid cardiomyopathy with congestive heart failure, ventricular arrhythmia, and implanted automatic defibrillator have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran appeals for an earlier effective date than November 18, 2013, for the grant of service connection for rheumatic heart disease, amyloid cardiomyopathy with congestive heart failure, ventricular arrhythmia, and implanted automatic defibrillator.

After carefully reviewing all of the evidence, including the arguments presented by the Veteran, the Board finds that no claim for service connection for rheumatic heart disease filed prior to November 18, 2013, was pending at the time that the RO granted service connection for rheumatic heart disease in December 2014.  Notably, a February 2000 Board decision denied service connection for residuals of rheumatic fever, and all claims for residuals of rheumatic fever that had been pending as of that time were resolved by that final decision and were not pending following that decision.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).  38 U.S.C. § 5110(a) (2012) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2014).  At the relevant time, a claim was defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the claims discussed herein were received by VA prior to that date, the former regulations apply and are cited above.

The Veteran filed a claim for VA benefits in February 1995 that included a claim of entitlement to service connection for residuals of rheumatic fever.  That claim was denied by the RO in July 1995 and appealed to the Board.  Entitlement to service connection for residuals of rheumatic fever was denied by the Board in February 2000.  The February 2000 Board decision was final.  It was not appealed to the Court.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  The Veteran has not alleged clear and unmistakable error in the February 2000 Board decision.  Accordingly, no claim for residuals of rheumatic fever filed prior to the February 2000 Board decision remained pending following the February 2000 Board decision, and no such claim (including any suggestion of a claim filed within a year of the Veteran's separation from military service) may be deemed to be the basis of the later award of service connection for rheumatic heart disease.

The Veteran then filed a claim for service connection for particular residuals of rheumatic fever ("Heart condition caused by in-service fever...") on November 18, 2013.  As service connection for residuals of rheumatic fever had already been adjudicated and denied by a final VA determination, the November 2013 claim petitioned the RO to reopen the claim.  The RO's December 2014 rating decision reopened the claim and granted service connection for rheumatic heart disease as a residual of rheumatic fever, effective the date the claim was received (November 18, 2013).

VA received the Veteran's claim to reopen the finally adjudicated claim on November 18, 2013.  The AOJ reopened and granted the claim based upon finding that the Veteran had developed rheumatic heart disease as a residuals of in-service rheumatic fever, and assigned the date of claim as the effective date of the award.  This is the earliest date permissible for a reopened claim.  Accordingly, entitlement to an effective date prior to November 18, 2013, for the award of service connection for rheumatic heart disease is denied.

The Board has considered whether any evidence of record from after the February 2000 Board decision and prior to the November 18, 2013 assigned effective date raised a claim that may serve as the basis for assignment of an earlier effective date in this case.  The Veteran has not identified any such claim.  The Board notes that a December 2012 VA examination report notes that the Veteran was diagnosed with "Rheumatic myocardopathy [sic]" at that time, and the report further remarks that ""[a]ll above conditions related to rheumatic fever in service."  Another in the set of December 2012 VA examination reports states "it is at least as likely as not that the current non-ischemic heart disease is related to service."  However, neither these medical reports nor any other communication of record from the pertinent period indicates any intent on the part of the Veteran to apply for service-connected compensation benefits for the heart disability; it does not qualify as an informal claim.  38 C.F.R. § 3.155(a).  The Board notes that the December 2012 VA examination was conducted as part of processing the Veteran's June 2012 claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), and was not associated with any petition to reopen a service connection claim or any informal indication of an intent otherwise to claim entitlement to service connection for a heart disability or residuals of rheumatic fever prior to November 18, 2013.

The Veteran has argued, including during his November 2017 Board hearing, that he believes the effective date for the award of residuals of rheumatic fever should correspond to the onset of his rheumatic fever.  However, effective dates for grants of service connection for a disease are based on the date of claim for service connection for such disease, unless they are filed within 1 year of separation.  The record reveals that any claim for residuals of rheumatic fever filed prior to February 2000 was adjudicated and resolved by the February 2000 Board decision, which is final as to such claims (particularly, the February 1995 claim prompting that adjudication).  The next claim for service connection for rheumatic heart disease as a residual of rheumatic fever was filed on November 18, 2013, and this fact is not in dispute.  As no earlier claim for service connection for rheumatic heart disease is shown to have been pending at the time of the December 2014 rating decision awarding that benefit, and as the November 2013 claim was filed more than 1 year post-service, November 18, 2013, is the earliest effective date that may be assigned for the grant of service connection for rheumatic heart disease in this case.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  Therefore an effective date earlier than November 18, 2013, is not warranted.


ORDER

Entitlement to an effective date earlier than November 18, 2013, for the grant of service connection for rheumatic heart disease, amyloid cardiomyopathy with congestive heart failure, ventricular arrhythmia, and implanted automatic defibrillator is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


